Rich, J.:
Bo opinion was written by the trial justice, and the record does not disclose the ground of his decision.
The defendant entered into a contract with one or more contractors for the erection of one or more buildings, among whom was one Assip, who sublet certain of the steel work to one Hoff, the plaintiff’s assignor. While the work was in progress — about July 1, 1903 — before, as Hoff says, “ hardly any ” of. the work had been done or materials furnished, Hoff had a conversation with defendant, at the building upon which he was working, in which he told the defendant that he did not feel safe in regard to his payments and did not care to go on with the work without an understanding that he (defendant) would, guarantee his payment, to which the defendant replied, “ All right, Mr. Hoff, if that is the case I will see that you are paid.” Between that time and the completion of the work on September seventeenth, Hoff spoke to the defendant several times with reference to payment for his work, and was told, *800“ Don’t fear, Mr. Hoff, I will take care of you,” that “ he will see that I get it.” This agreement and conversations, testified to by Hoff, were not denied or in any manner controverted by the defendant', who was sworn as a witness in his own behalf upon the trial. The plaintiff’s assignor completed his work on the faith of this agreement; he had no communication with Assip, did no work for him and furnished him no materials after the conversation with defendant about July first. There was a balance due and unpaid Hoff upon his contract of $271.05, which he subsequently assigned to the plaintiff, who brought this action to recover the same as on an original undertaking. This evidence, wholly uncontradicted, from a witness in no wise impeached, the trial court was not at liberty to disregard (Littlefield v. Lawrence, 83 App. Div. 327), and it established a valid and enforcible contract. (Mannetti v. Doege, 48 App. Div. 567, and authorities therein cited ; Breen v. Isaacs, 49 Misc. Rep. 127; 96 N. Y. Supp. 741.)
The judgment must be reversed and a new trial ordered, costs to abide the event.
Hirsohberg, P. J., Hooker and Miller, JJ., concurred; Gayhor, J., read for affirmance.